Citation Nr: 1145319	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 1965 to August 1967.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal originally arose from a September 2005 rating action that granted service connection for PTSD and assigned an initial 10 rating from March 2004.  By rating action of May 2006, the RO granted an initial 50% rating for PTSD from March 2004.  Because the appeal involves a request for a higher rating assigned following the initial grant of service connection, the Board has characterized it in light of the distinction noted by the U.S. Court of Appeals for Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In October 2006, the Veteran at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.  By decision of July 2007, the Board denied a rating in excess of 50% for PTSD.  The Veteran appealed the denial to the Court.  By July 2009 Memorandum Decision, the Court vacated the Board's July 2007 decision and remanded the matter to the Board for readjudication consistent therewith. 

In May 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives mandated at that time.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

During VA treatment for his PTSD in May 2007, the Veteran indicated that he was under stress since he had applied for and had been denied disability from the Social Security Administration (SSA).  The medical and legal documents pertaining to his application and denial of benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  VA records indicate that the Veteran applied for and was denied Social Security Administration (SSA) disability benefits.  While it is unclear what disabilities were considered in this SSA determination, such records may prove relevant to the matter at hand.  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  


Accordingly, the case is hereby REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  

2.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


